PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/742,722
Filing Date: 8 Jan 2018
Appellant(s): GUILLOTEL et al.



__________________
Patricia A. Verlangieri
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/4/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
 	A. On page 8, the appellant argues “There is no recitation in Kipman that the virtual objects and the user are linked together, as a space, and that, the virtual objects having haptic properties, are defined relative to the user that experiences the haptic feedback, such that when the user moves, the space moves with him/her, along with the virtual objects providing the haptic feedback.”  This argument is not persuasive because the claims do not recite the limitations that as the user moves, the space and the virtual objects providing haptic feedback move with the user.  There is no such claim language that specifies this type of linking between the user, the space and the virtual objects.  The claims recite that the virtual objects have a location “with regard” to said space and also that the location of the haptic device is “with regard to said space”.  These claim limitations merely require that the virtual objects and the haptic device are in a location in the space at some point in time.  There are no limitations that require the user moving and the space and the virtual objects locked or linked together in such a way that when the user moves, the virtual objects and the space move together with the user. 
	B. On pages 9 - 10 the Appellant provides the same argument regarding Kipman, stated in regards to point “A.” above.  Please see above reasons as to why those arguments are unpersuasive.  With respect to claim rejection as being obvious over Kipman in view of Keane, the Appellant argues “Even if Keane is combined with Kipman, the combination of these reference is completely different from the recitation of applicant’s claim 1, in which the virtual objects and the user are linked together, as a space, such that when the user moves, the space moves with him/her, along with the virtual objects “Once selected, the virtual object may remain facing the user, even after the user begins moving again. In such embodiments, the one or more selected virtual objects may translate in addition to or instead of rotating so as to move with the user and remain a fixed distance from the user as the user moves. (Keane 16:28 – 31).  Thus, as can be seen, the virtual space and the virtual objects move when the user moves in the space.  As the user moves the virtual objects may remain at a fixed distance from the user.  Thus, the virtual space and the virtual objects within the virtual space moved in relation to the user’s movements.  Hence the Appellant’s arguments are unpersuasive in view of Keane.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ross A Williams/Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715    
                                                                                                                                                                                                    /MICHAEL J MILANO/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.